Order filed April 13, 2018




                                       In The


        Eleventh Court of Appeals
                                    ___________

                              No. 11-17-00216-CR
                                    ___________


                       ALLEN BRAY PUGH, Appellant
                                         V.
                      THE STATE OF TEXAS, Appellee


                      On Appeal from the 42nd District Court
                             Taylor County, Texas
                         Trial Court Cause No. 26281-A


                                     ORDER
       This appeal has become unduly stalled due in part to the failure of Appellant’s
court-appointed counsel, Joseph P. Johnson, to file an appellate brief. Appellant’s
brief was originally due on January 17, 2018. After that deadline passed, this court,
on its own motion, extended the deadline to February 1, 2018. Appellant then filed
a motion for extension of time to file his brief, which this court granted, extending
the deadline to March 15, 2018. On March 19, 2018, on our own motion, we granted
an extension and directed that the brief be filed on or before 5:00 p.m. on March 29,
2018. As of today, we have not received Appellant’s brief, nor have we received
another motion for extension.
        By this order, Joseph P. Johnson is ORDERED to file in this court a brief on
behalf of Appellant on or before 5:00 p.m. on Monday, April 23, 2018. At that
time, Appellant’s brief shall have already been e-filed or be present in the portal for
the Eleventh Court of Appeals through eFileTexas.gov.


                                                                   PER CURIAM


April 13, 2018
Do not publish. See TEX. R. APP. P. 47.2(b).
Panel consists of: Willson, J.,
Bailey, J., and Wright, S.C.J.1




        1
          Jim R. Wright, Senior Chief Justice (Retired), Court of Appeals, 11th District of Texas at Eastland,
sitting by assignment.

                                                      2